                         IN THE UNITED STATES DISTRICT COURT
                        FOR THE SOUTHERN DISTRICT OF GEORGIA
                                                                                                        FILED
                                  WAYCROSS DIVISION                                              Scott L. Poff, Clerk
                                                                                              United States District Court

                                                                                          By CAsbell at 7:52 am, Apr 14, 2020


    BARRINGTON RICHARDS,

                  Petitioner,                                      CIVIL ACTION NO.: 5:19-cv-108

         v.

    TRACY JOHNS,

                  Respondent.


      ORDER AND MAGISTRATE JUDGE’S REPORT AND RECOMMENDATION

        This matter comes before the Court upon Petitioner Barrington Richards’s (“Richards”)

failure to comply with the Court’s March 16, 2020 Order and Respondent’s Motion to Dismiss.

Docs. 14, 15. For the following reasons, I RECOMMEND the Court DISMISS without

prejudice Richards’s Petition for failure to follow the Court’s Order. I also RECOMMEND the

Court DENY as moot Respondent’s Motion and all other pending motions, docs. 6, 10, 11,

DIRECT the Clerk of Court to CLOSE this case and enter the appropriate judgment of

dismissal, and DENY Richards leave to appeal in forma pauperis. 1



1
           A “district court can only dismiss an action on its own motion as long as the procedure employed
is fair. . . . To employ fair procedure, a district court must generally provide the plaintiff with notice of its
intent to dismiss or an opportunity to respond.” Tazoe v. Airbus S.A.S., 631 F.3d 1321, 1336 (11th Cir.
2011) (citations and internal quotation marks omitted). A magistrate judge’s Report and
Recommendation provides such notice and opportunity to respond. See Shivers v. Int’l Bhd. of Elec.
Workers Local Union, 349, 262 F. App’x 121, 125, 127 (11th Cir. 2008) (indicating that a party has
notice of a district court’s intent to sua sponte grant summary judgment where a magistrate judge issues a
report recommending the sua sponte granting of summary judgment); Anderson v. Dunbar Armored, Inc.,
678 F. Supp. 2d 1280, 1296 (N.D. Ga. 2009) (noting that report and recommendation served as notice that
claims would be sua sponte dismissed). This Report and Recommendation constitutes fair notice to
Richards that his suit is due to be dismissed. As indicated below, Richards will have the opportunity to
present his objections to this finding, and the presiding district judge will review de novo properly
submitted objections. See 28 U.S.C. § 636(b)(1); Fed. R. Civ. P. 72; see also Glover v. Williams, No.
1:12-CV-3562, 2012 WL 5930633, at *1 (N.D. Ga. Oct. 18, 2012) (explaining that magistrate judge’s
                                          BACKGROUND

        On November 25, 2019, Richards filed his 28 U.S.C. § 2241 Petition for Writ of Habeas

Corpus. Doc. 1. After Richards paid the requisite filing fee, this Court directed service of

Richards’s Petition. Doc. 2. Respondent filed his initial motion to dismiss on December 31,

2019. Doc. 6. Richards responded to this motion, Respondent filed a reply, and Richards filed a

surreply. Docs. 8, 9, 12. On March 13, 2020, Respondent filed the instant Motion to Dismiss,

stating the Bureau of Prisons recalculated Richards’s good conduct time based on updated

information it received and released Richards to the custody of Immigration and Customs

Enforcement on March 9, 2020, rendering Richards’s § 2241 Petition moot. Doc. 14. The Court

ordered Richards to respond to the Motion to Dismiss within 14 days of its March 16, 2020

Order, doc. 15. The Court advised Richards if he failed to respond, the Court would determine

he did not oppose the Motion, would grant it as unopposed, and deem Richards as failing to

follow a Court Order. Id. That Order was not returned to the Court as undeliverable or as

otherwise failing to reach Richards. Richards did not respond to the Court’s Order within 14

days.

                                            DISCUSSION

        The Court must now determine how to address Richards’s failure to comply with this

Court’s Order. For the reasons set forth below, I RECOMMEND the Court DISMISS without

prejudice Richards’s Petition. I also RECOMMEND the Court DIRECT the Clerk of Court to

CLOSE this case and enter the appropriate judgment of dismissal and DENY Richards leave to

appeal in forma pauperis.



report and recommendation constituted adequate notice and petitioner’s opportunity to file objections
provided a reasonable opportunity to respond).



                                                    2
I.        Dismissal for Failure to Follow this Court’s Order

          A district court may dismiss a petitioner’s claims for failure to prosecute pursuant to

Federal Rule of Civil Procedure 41(b) (“Rule 41(b)”) and the court’s inherent authority to

manage its docket. Link v. Wabash R.R. Co., 370 U.S. 626 (1962);2 Coleman v. St. Lucie Cty.

Jail, 433 F. App’x 716, 718 (11th Cir. 2011) (citing Fed. R. Civ. P. 41(b) and Betty K Agencies,

Ltd. v. M/V MONADA, 432 F.3d 1333, 1337 (11th Cir. 2005)). In particular, Rule 41(b) allows

for the involuntary dismissal of a petitioner’s claims where he has failed to prosecute those

claims, comply with the Federal Rules of Civil Procedure or local rules, or follow a court order.

Fed. R. Civ. P. 41(b); see also Coleman, 433 F. App’x at 718; Sanders v. Barrett, No. 05-12660,

2005 WL 2640979, at *1 (11th Cir. Oct. 17, 2005) (citing Kilgo v. Ricks, 983 F.2d 189, 192

(11th Cir. 1993)); cf. Local R. 41.1(b) (“[T]he assigned Judge may, after notice to counsel of

record, sua sponte . . . dismiss any action for want of prosecution, with or without prejudice[,]

. . . [based on] willful disobedience or neglect of any order of the Court.” (emphasis omitted)).

Additionally, a district court’s “power to dismiss is an inherent aspect of its authority to enforce

its orders and ensure prompt disposition of lawsuits.” Brown v. Tallahassee Police Dep’t, 205

F. App’x 802, 802 (11th Cir. 2006) (quoting Jones v. Graham, 709 F.2d 1457, 1458 (11th Cir.

1983)).

          It is true that dismissal with prejudice for failure to prosecute is a “sanction . . . to be

utilized only in extreme situations” and requires that a court “(1) conclud[e] a clear record of

delay or willful contempt exists; and (2) mak[e] an implicit or explicit finding that lesser



2
         In Wabash, the Court held that a trial court may dismiss an action for failure to prosecute “even
without affording notice of its intention to do so.” 370 U.S. at 633. However, in this case, Richards was
forewarned of the consequences of failing to respond to the Motion to Dismiss and this Court’s Order.
Doc. 15. In addition, Richards was advised to keep the Court informed of any change in his address, doc.
2 at 2, which he has failed to do and which provides an additional ground for dismissal of his Petition.


                                                      3
sanctions would not suffice.” Thomas v. Montgomery Cty. Bd. of Educ., 170 F. App’x 623,

625–26 (11th Cir. 2006) (quoting Morewitz v. West of Eng. Ship Owners Mut. Prot. & Indem.

Ass’n (Lux.), 62 F.3d 1356, 1366 (11th Cir. 1995)); see also Taylor v. Spaziano, 251 F. App’x

616, 619 (11th Cir. 2007) (citing Morewitz, 62 F.3d at 1366). By contrast, dismissal without

prejudice for failure to prosecute is not an adjudication on the merits, and, therefore, courts are

afforded greater discretion in dismissing claims in this manner. Taylor, 251 F. App’x at 619;

see also Coleman, 433 F. App’x at 719; Brown, 205 F. App’x at 802–03.

       While the Court exercises its discretion to dismiss cases with caution, dismissal of this

action without prejudice is warranted. See Coleman, 433 F. App’x at 719 (upholding dismissal

without prejudice for failure to prosecute, where plaintiff did not respond to court order to supply

defendant’s current address for purpose of service); Brown, 205 F. App’x at 802–03 (upholding

dismissal without prejudice for failure to prosecute, where plaintiff failed to follow court order to

file amended complaint and court had informed plaintiff that noncompliance could lead to

dismissal).

       Richards failed to follow this Court’s Order or to otherwise respond to the Motion to

Dismiss, despite having ample opportunity to do so and being forewarned of the consequences of

his failure to do so. Doc. 15. Thus, the Court should DISMISS without prejudice Richards’s

§ 2241 Petition. Doc. 1.

II.    Leave to Appeal in Forma Pauperis

       The Court should also deny Richards leave to appeal in forma pauperis. Though

Richards has not yet filed a notice of appeal, it would be appropriate to address that issue in the

Court’s order of dismissal. See Fed. R. App. P. 24(a)(3) (trial court may certify that appeal is not

taken in good faith “before or after the notice of appeal is filed”).




                                                  4
       An appeal cannot be taken in forma pauperis if the trial court certifies, either before or

after the notice of appeal is filed, that the appeal is not taken in good faith. 28 U.S.C.

§ 1915(a)(3); Fed. R. App. P. 24(a)(3). Good faith in this context must be judged by an objective

standard. Busch v. County of Volusia, 189 F.R.D. 687, 691 (M.D. Fla. 1999). A party does not

proceed in good faith when he seeks to advance a frivolous claim or argument. See Coppedge v.

United States, 369 U.S. 438, 445 (1962). A claim or argument is frivolous when it appears the

factual allegations are clearly baseless or the legal theories are indisputably meritless. Neitzke v.

Williams, 490 U.S. 319, 327 (1989); Carroll v. Gross, 984 F.2d 392, 393 (11th Cir. 1993). An in

forma pauperis action is frivolous and not brought in good faith if it is “without arguable merit

either in law or fact.” Napier v. Preslicka, 314 F.3d 528, 531 (11th Cir. 2002); see also Brown v.

United States, Nos. 407CV085, 403CR001, 2009 WL 307872, at *1–2 (S.D. Ga. Feb. 9, 2009).

       Based on the above analysis of Richards’s failure to follow this Court’s Order, there are

no non-frivolous issues to raise on appeal, and an appeal would not be taken in good faith. Thus,

the Court should DENY Richards in forma pauperis status on appeal.

                                          CONCLUSION

       I RECOMMEND the Court DISMISS without prejudice Richards’s Petition for failure

to follow the Court’s Order. I further RECOMMEND the Court DENY as moot Respondent’s

Motion to Dismiss and all other pending motions, DIRECT the Clerk of Court to CLOSE this

case and enter the appropriate judgment of dismissal, and DENY Richards leave to appeal in

forma pauperis.

       The Court ORDERS any party seeking to object to this Report and Recommendation to

file specific written objections within 14 days of the date on which this Report and

Recommendation is entered. Any objections asserting that the undersigned failed to address any

contention raised in the pleading must also be included. Failure to do so will bar any later


                                                  5
challenge or review of the factual findings or legal conclusions herein. See 28 U.S.C.

§ 636(b)(1)(C); Thomas v. Arn, 474 U.S. 140 (1985). A copy of the objections must be served

upon all other parties to the action.

           Upon receipt of objections meeting the specificity requirement set out above, a United

States District Judge will make a de novo determination of those portions of the report, proposed

findings, or recommendation to which objection is made and may accept, reject, or modify, in

whole or in part, the findings or recommendations made herein. Objections not meeting the

specificity requirement set out above will not be considered by the District Judge. The Court

DIRECTS the Clerk of Court to serve a copy of this Report and Recommendation upon the

parties.

           SO ORDERED and REPORTED and RECOMMENDED, this 14th day of April,

2020.




                                        _____________________________________
                                        BENJAMIN W. CHEESBRO
                                        UNITED STATES MAGISTRATE JUDGE
                                        SOUTHERN DISTRICT OF GEORGIA




                                                   6
